Citation Nr: 0115384	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  99-25 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for 
chronic low back pain due to compensatory scoliosis.

2.  Entitlement to a rating higher than 20 percent for 
chronic osteomyelitis of the right fibula.

3.  Entitlement to a rating higher than 20 percent for 
residuals of a fracture of the right tibia, with 1/2 inch 
shortening of the right leg and decreased range of motion of 
the right ankle.

4.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from 
November 1965 to February 1969.

In October 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, denied the 
veteran's claims for higher ratings for his chronic low back 
pain due to compensatory scoliosis, for his chronic 
osteomyelitis of the right fibula, and for the residuals of a 
fracture of the right tibia, with 1/2 inch shortening of the 
right leg and decreased range of motion of the right ankle.  
All of his service-connected disabilities, at the time, were 
rated as 20 percent disabling.  The RO also denied his claim 
for a total disability rating based on individual 
unemployability due to his service-connected disabilities 
(TDIU).  He appealed the RO's decision to the Board of 
Veterans' Appeals (Board).  And as support for his claims, he 
and his wife testified at a hearing at the RO in February 
2000.  A hearing officer conducted that hearing.

After considering the hearing testimony and the other 
evidence of record, the RO issued a decision in September 
2000 increasing the rating for the chronic low back pain due 
to compensatory scoliosis from 20 to 40 percent.  The RO 
assigned an effective date retroactive to the date of the 
veteran's claim for a higher rating for this disability.  
However, the RO continued to deny his claims for higher 
ratings for the rest of his service-connected disabilities 
and for a TDIU.  He since has continued to appeal for higher 
ratings for all of his disabilities and for a TDIU.  See AB 
v. Brown, 6 Vet. App. 35, 39 (1993).

REMAND

In a statement very recently submitted to the Board, in May 
2001, the veteran indicated that he wants another hearing, 
this time before a Member of the Board-presumably either 
using video-conferencing technology (i.e., a video-conference 
hearing) or while the Boardmember is on travel assignment at 
the RO (i.e., a Travel Board hearing).  The veteran should 
clarify the specific type of hearing before the Board that he 
wants, and the RO should schedule him for the type of hearing 
requested.  See 38 C.F.R. §§ 20.700, 20.701, 20.704 (2000).

Accordingly, this case hereby is REMANDED to the RO for the 
following development and consideration:

The RO should contact the veteran and 
have him clarify the specific type of 
hearing that he wants before a Member of 
the Board-that is, whether he wants a 
video-conference hearing or a Travel 
Board hearing.  And based on his 
response, the RO should schedule him for 
the type of hearing requested and notify 
him of the date, time, and location of 
the hearing.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


